HALL, Chief Justice:
Defendant Utah Liquor Control Commission revoked plaintiff’s state liquor store lease and plaintiff sought relief in the district court in the form of a preliminary injunction preventing defendant from enforcing its revocation order. The district court declined relief in light of the provision of U.C.A., 1953, § 32-1-32.6 which deprives the district courts of jurisdiction in such matters. The central issue on appeal bears upon the constitutionality of the statutory restriction upon the district court’s jurisdiction.
The companion case of Celebrity Club Incorporated, dba The Gatsby v. Utah Liquor Control Commission, 657 P.2d 1293, also decided this day, upholds the constitutionality of that portion of the statute in question which deprives all courts, other than this Court, of jurisdiction to review the actions of the defendant Commission. The decision in that case is dispos-itive, and the reader is referred thereto for the Court’s reasoning.
The judgment of the district court is affirmed. No costs awarded.
STEWART, OAKS, HOWE and DURHAM, JJ., concur.